DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “a flow rate threshold” in line 3. Claim 1 also recites “a flow rate threshold” in line 15. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 4 will be read as "the flow rate threshold" such that it refers to the same flow rate threshold recited in claim 1. 

	Claim 5 is rejected by virtue of its dependence from claim 4. 
	Claim 5 recites “the flow rate threshold” in line 1. Claim 1 recites “a flow rate threshold” in line 15, and claim 4 recites “a flow rate threshold” in line 3. It is unclear whether the recitation in claim 5 refers to the recitation in claim 1 or the recitation in claim 4. For the purposes of examination, the recitations in claims 4 and 5 will be read as "the flow rate threshold" such that the recitations in claims 4 and 5 refer to the same flow rate threshold recited in claim 1.
Claim 5 recites “the predetermined time” in line 2. Claim 1 recites “a predetermined amount of time” in line 15, and claim 4 recites “a predetermined time” in line 3. It is unclear whether the recitation in claim 5 refers to the recitation in claim 1 or the recitation in claim 4. For the purposes of examination, the recitations in claims 4 and 5 will be read as "the predetermined amount of time" such that the recitations in claims 4 and 5 refer to the same amount of time recited in claim 1.
	Claim 15 recites “a flow rate threshold” in line 3. Claim 14 also recites “a flow rate threshold” in line 21. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For 
	Claim 15 recites “a predetermined time” in line 3. Claim 14 recites “a predetermined amount of time” in line 21. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 15 will be read as "the predetermined amount of time" such that it refers to the amount of time recited in claim 14.
	Claim 16 is rejected by virtue of its dependence from claim 15. 
	Claim 16 recites “the flow rate threshold” in line 1. Claim 14 recites “a flow rate threshold” in line 21, and claim 15 recites “a flow rate threshold” in line 3. It is unclear whether the recitation in claim 16 refers to the recitation in claim 14 or the recitation in claim 15. For the purposes of examination, the recitations in claims 15 and 16 will be read as "the flow rate threshold" such that the recitations in claims 15 and 16 refer to the same flow rate threshold recited in claim 14.
Claim 16 recites “the predetermined time” in line 2. Claim 14 recites “a predetermined amount of time” in line 21, and claim 15 recites “a predetermined time” in line 3. It is unclear whether the recitation in claim 16 refers to the recitation in claim 14 or the recitation in claim 15. For the purposes of examination, the recitations in claims 15 and 16 will be read as "the predetermined amount of time" such that the recitations in claims 15 and 16 refer to the same amount of time recited in claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 2012/0232545 A1 (Truckai) (cited by Applicant), in view of US 9,265,921 B2 (Korman).
With regards to claim 1, Truckai discloses a method of performing an integrity test for a uterus of a patient (¶ [0073] and FIGS. 11-14 depict systems and methods for evaluating the integrity of the uterine cavity), comprising the steps of: inserting a uterine ablation device into the uterus of the patient (¶ [0073] discloses the transcervical introduction of a probe into a patient’s uterine cavity); activating a fluid supply system to deliver fluid into a reservoir disposed on or in the uterine ablation device (Fig 12 and ¶ [0074] disclose flexible conduit in communication with a fluid source 405, wherein the flexible conduit is integrated into conduit 136 of Fig. 1, and wherein the flexible conduit is a reservoir because it is a receptacle that holds a fluid; Figs. 1-3 depict the flexible conduit 136 being connected to the hand-held device 105, thereby indicating that at least a portion of the flexible conduit 136 is located on the hand-held device 105); pressurizing the fluid in the reservoir with a pressure source acting through a pressure regulator to deliver the fluid from the reservoir of the uterine ablation device into the uterus (¶ [0076] and Fig. 13 disclose a pressure regulator 422 and providing a flow of CO2 gas from source 405 at a predetermined flow rate and pressure through the subsystem and into the uterine cavity, thereby indicating that the fluid is pressurized; Fig. 13 depicts the fluid being moved through a conduit then into the cavity); monitoring the fluid level of the fluid in the reservoir with one or more sensors of the reservoir (¶ [0080] discloses a pressure sensor for monitoring fluid flow, wherein the pressure is an indication of a fluid level in the conduit); and determining that there is a leak in the uterus when a flow rate of the fluid supply system does not remain below a flow rate threshold for a predetermined amount of time over the course of an integrity testing time period (¶ [0080] discloses indicating that the uterine cavity is perforated if the flow rate does not drop below a threshold flow rate at any time during a time period after the initial 5 second check interval and before the end of the timed-out period (30 second time-out). The Examiner notes that the 25 second window is being interpreted to be an integrity testing time period. With regards to the claimed “predetermined amount of time”, the Examiner asserts that the flow sensor described in ¶ [0077] naturally has a sampling interval which is used to determine if the flow rate drops below the threshold “at any time”. The sampling interval associated with the “any time” is being interpreted to be a predetermined amount of time).  
Although Truckai discloses a pressure sensor for monitoring a flow (¶ [0080]) and delivering a flow of fluid at a predetermined flow rate and pressure through the subsystem and into the uterine cavity (¶ [0076]), Truckai is silent regarding deactivating the fluid supply system when a fluid level in the reservoir reaches an upper threshold and re-activating the fluid supply system when the fluid level in the reservoir reaches a lower threshold. 
(Col. 2, lines 49-55 discloses introducing an inflation fluid into the expandable bladder; Col. 2, lines 33-48 discloses providing a pressure sensor in an inflation medium feed tube connected to a container), deactivating the fluid supply system when a fluid level in a container reaches an upper threshold (Col. 2, line 56 to Col. 3, line 4 discloses terminating introduction of the fluid after a predetermined endpoint has been reached, wherein the endpoint is higher than a lower threshold limit, wherein the pressure is an indication of the fluid level); re-activating the fluid supply system when the fluid level in the container reaches a lower threshold (Col. 2, line 49 to Col. 3, line 4 disclose reactivating introduction once the pressure returns to near the base level).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for maintaining the pressure of Truckai to incorporate the fluid supply activation/deactivation method as taught by Korman. The motivation would have been to provide a method for maintaining a desired pressure. 

With regards to claim 2, the above combination teaches or suggests that the reservoir is opened to atmosphere prior to the activating step (see the above 103 analysis with regards to Truckai as modified by Korman; Fig. 13 of Truckai discloses fluid from the fluid source 405 being released through a conduit in fluidic connection to the subsystem, wherein the conduit would be open to atmosphere prior to being inserted in the uterine cavity for the integrity testing)

With regards to claim 3, the above combination teaches or suggests that the reservoir is closed to atmosphere after the deactivating step (see the above 103 analysis with regards to Truckai as modified by Korman; Fig. 11 and ¶ [0075] of Truckai disclose the delivery of the fluid after the cervical canal has been sealed by the balloon 225, thereby indicating that the uterine cavity and the conduit is sealed from atmosphere throughout the duration of the integrity testing and after any maintenance of the pressure). 

With regards to claim 4, the above combination teaches or suggests determining that there is not any leak in the uterus when the flow rate of the fluid supply system falls below a flow rate threshold for a predetermined time (¶ [0080] of Truckai discloses indicating that the uterine cavity is non-perforated if, at any time after the initial 5 second check interval and before the end of the timed-out period, the flow rate drops below a threshold flow rate. With regards to the claimed “predetermined time”, the Examiner asserts that the flow sensor described in ¶ [0077] of Truckai naturally has a sampling interval which is used to determine if the flow rate drops below the threshold “at any time”. The sampling interval associated with the “any time” is being interpreted to be a predetermined time).  

With regards to claim 13, the above combination teaches or suggests that a pressure in a uterine cavity of the uterus is independent of a patient height relative to the pressure source (¶ [0076] of Truckai discloses providing a flow of CO2 into the uterine cavity at a constant pressure; ¶ [0078] of Truckai discloses occluding the cervical canal using the occlusion balloon 225; the above disclosures indicate that the pressure of the sealed uterine cavity is independent of the patient height relative to the pressure source). 

With regards to claim 14, Truckai discloses a uterine treatment device (¶ [0073] and FIGS. 11-14 depict systems and methods for evaluating the integrity of the uterine cavity; ¶ [0081] discloses activating the RF ablation system to perform an ablation procedure in response to an indication that the uterine cavity is not perforated), comprising: 
a shaft sized and configured for insertion into a uterus of a patient (Fig. 11 and ¶ [0074] disclose an introducer sleeve 110 inserted into the cervical canal of the uterus of the patient); 
an inflow lumen disposed along a length of the shaft (¶ [0075] discloses expanding the dielectric structure 150 into the triangular shape;  Fig. 6 and ¶¶ [0057], [0060] discloses gas inflow through bore 180 in sleeve 170 into interior chamber 152 of dielectric structure 150; Figs. 5-6 depicts bore 180 of sleeve 170 running along through the length of introducer sleeve 110); 
an outflow lumen disposed along the length of the shaft (¶ [0075] discloses expanding the dielectric structure 150 into the triangular shape;  Fig. 6 and ¶¶ [0057], [0060] discloses gas outflow through bore 175 in sleeve 115; Figs. 5-6 depicts bore 175 of sleeve 115 running along through the length of introducer sleeve 110);
(Fig. 6 depicts at least one port disposed at the distal end of the bore 180 of sleeve 170);
 at least one outflow port disposed at a distal end of the outflow lumen (Fig. 6 depicts at least one port disposed at the distal end of the bore 175 of sleeve 115);
 a fluid reservoir operatively coupled to the inflow lumen and the outflow lumen (¶ [0075] discloses the flow of fluid introduced into the uterine cavity before or after the expansion of the dielectric structure, thereby indicating an operative coupling of the flow of fluid into the uterine cavity; Fig 12 and ¶ [0074] disclose flexible conduit in communication with a fluid source 405, wherein the flexible conduit is integrated into conduit 136 of Fig. 1, and wherein the flexible conduit is a reservoir because it is a receptacle that holds a fluid); 
one or more sensors configured to monitor a fluid level in the fluid reservoir (¶ [0080] discloses a pressure sensor for monitoring fluid flow, wherein the pressure is an indication of a fluid level in the conduit); 
a fluid supply system connected to the fluid reservoir, the fluid supply system being configured to deliver fluid into the fluid reservoir (¶ [0076] and Fig. 13 disclose a subsystem 420 to provide flow of CO2 through the hand-held probe 105); 
a pressure source connected to the fluid reservoir, the pressure source being configured to pressurize fluid in the fluid reservoir to deliver fluid from the fluid reservoir into the uterus of the patient (Fig. 13 and ¶ [0075] discloses a pressurized fluid source 450 in fluidic communication with the flexible conduit. The Examiner asserts that the pressure from the source 450 will provide a pressure to the fluid in the flexible conduit such that it is delivered to the uterus);
(¶ [0076] and Fig. 13 disclose a pressure regulator 422); and 
a controller configured to activate the fluid supply system to deliver fluid into the fluid reservoir (¶ [0074] discloses a controller 410 for controlling and monitoring the flow), the controller being further configured to determine that there is a leak in the uterus when a flow rate of the fluid supply system does not remain below a flow rate threshold for a predetermined amount of time over the course of an integrity testing time period (¶ [0080] discloses the controller indicating that the uterine cavity is perforated if the flow rate does not drop below a threshold flow rate at any time during a time period after the initial 5 second check interval and before the end of the timed-out period (30 second time-out). The Examiner notes that the 25 second window is being interpreted to be an integrity testing time period. With regards to the claimed “predetermined amount of time”, the Examiner asserts that the flow sensor described in ¶ [0077] naturally has a sampling interval which is used to determine if the flow rate drops below the threshold “at any time”. The sampling interval associated with the “any time” is being interpreted to be a predetermined amount of time). 
Although Truckai discloses a pressure sensor for monitoring a flow (¶ [0080]) and delivering a flow of fluid at a predetermined flow rate and pressure through the subsystem and into the uterine cavity (¶ [0076]), Truckai is silent regarding deactivating the fluid supply system when a fluid level in the reservoir reaches an upper threshold.
(Col. 2, lines 49-55 discloses introducing an inflation fluid into the expandable bladder; Col. 2, lines 33-48 discloses providing a pressure sensor in an inflation medium feed tube connected to a container), deactivating the fluid supply system when a fluid level in a container reaches an upper threshold (Col. 2, line 56 to Col. 3, line 4 discloses terminating introduction of the fluid after a predetermined endpoint has been reached, wherein the endpoint is higher than a lower threshold limit, wherein the pressure is an indication of the fluid level); and re-activating the fluid supply system when the fluid level in the container reaches a lower threshold (Col. 2, line 49 to Col. 3, line 4 disclose reactivating introduction once the pressure returns to near the base level).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for maintaining the pressure of Truckai to incorporate the fluid supply activation/deactivation method as taught by Korman. The motivation would have been to provide a method for maintaining a desired pressure.

With regards to claim 15, the above combination teaches or suggests determining that there is not any leak in the uterus when the flow rate of the fluid supply system falls below a flow rate threshold for a predetermined time (¶ [0080] of Truckai discloses indicating that the uterine cavity is non-perforated if, at any time after the initial 5 second check interval and before the end of the timed-out period, the flow rate drops below a threshold flow rate. With regards to the claimed “predetermined time”, the Examiner asserts that the flow sensor described in ¶ [0077] of Truckai naturally has a sampling interval which is used to determine if the flow rate drops below the threshold “at any time”. The sampling interval associated with the “any time” is being interpreted to be a predetermined time).  
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Truckai in view of Korman, as applied to claim 4 above, and further in view of US 2013/0090572 A1 (Peliks) (previously cited).
With regards to claim 5, Truckai teaches or suggests that the flow rate threshold of 0.05 slpm (¶ [0080] of Truckai). However, the above combination is silent with regards to whether the flow rate threshold is 5 mL/min and the predetermined time is 15 seconds.  
In the same field of endeavor of integrity testing, Peliks discloses a flow rate threshold of 5 ml/min being used for determining if a uterine cavity is sealed (¶ [0074]) and that a leak is determined if the averaged flow rate falls below a flow rate threshold for a span of 15 seconds (¶ [0022] discloses the use of a flow rate average flow rate; ¶ [0077] discloses a 15 second time window being used). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 0.05 slpm flow rate threshold of Truckai with the 5 mL/min threshold as taught by Peliks. Because both thresholds are capable of being used for determining the occurrence of a perforated uterine cavity, it would have been the simple substitution of known equivalent element for another to obtain predictable results. 
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Truckai in view of Korman, as applied to claim 1 above, and further in view of Peliks and US 8,394,037 B2 (Toth) (previously cited)
With regards to claim 7, Truckai teaches or suggests that the flow rate threshold of 0.05 slpm (¶ [0080] of Truckai). However, the above combination is silent with regards to whether the flow rate threshold is 5 mL/min and the predetermined time is 15 seconds, and the integrity testing time period is 60 seconds.
In the same field of endeavor of integrity testing, Peliks discloses a flow rate threshold of 5 ml/min being used for determining if a uterine cavity is sealed (¶ [0074]) and that a leak is determined if the averaged flow rate falls below a flow rate threshold for a span of 15 seconds (¶ [0022] discloses the use of a flow rate average flow rate; ¶ [0077] discloses a 15 second time window being used). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 0.05 slpm flow rate threshold of Truckai with the 5 mL/min threshold as taught by Peliks. Because both thresholds are 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sampling interval for determining the flow rate of Truckai with the 15 second time window for determining the average flow rate as taught by Peliks. Because both the use of a particular instance of flow and the use of an average flow can be used for determining the occurrence of a perforated uterine cavity, it would have been the simple substitution of known equivalent element for another to obtain predictable results.
In a related integrity testing apparatus, Toth teaches a total time limit for an integrity test is 60 seconds (Col. 11, line 62 to Col. 12, line 20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 30 second integrity test of Truckai with a total time limit of 60 seconds as taught by Toth. It would have been the simple substitution of one known equivalent element for another to obtain predictable results.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Truckai in view of Korman, as applied to claim 1 above, and further in view of US 2006/0211914 A1 (Hassler)
With regards to claim 8, the above combination is silent with regards to whether the one or more sensors comprise infrared sensors. 
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Truckai in view of Korman, as applied to claim 1 above, and further in view of US 2005/0165324 A1 (Receveur). 
With regards to claim 9, the above combination is silent with regards to whether the one or more sensors comprise contact sensors. 
In a related medical device, Receveur discloses that a mechanical pressure sensor is a sensor in physical contact with the surrounding fluid medium (¶ [0029]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure sensor of Truckai with the mechanical pressure sensor as taught by Receveur. Because both sensors are capable of detecting pressure, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Truckai in view of Korman, as applied to claim 1 above, and further in view of US 4,758,228 A (Williams) 
With regards to claim 10, the above combination is silent with regards to whether the one or more sensors comprise magnetic sensors. 
In a related medical device, Williams discloses that pressure sensor that includes Hall Effect circuitry (Col. 11, lines 45-50), thereby indicating that the pressure sensor comprises a magnetic sensor. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure sensor of Truckai with the pressure sensor as taught by Williams. Because both sensors are capable of detecting pressure of a fluid, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Truckai in view of Korman, as applied to claim 1 above, and further in view of US 2005/0182449 A1 (Auge).
With regards to claim 11, the above combination is silent with regards to whether the one or more sensors comprise ion sensors. 
In a related medical device, Auge discloses that a sensor that can detect both pressure and ion concentrations (¶ [0015]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure sensor of Truckai with the sensor as taught by Auge.  Because . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Korman, as applied to claim 1 above, and further in view of Peliks. 
With regards to claim 12, the above combination teaches or suggests that the pressure source is pressurized within a range of 0.025 psi to 1.0 psi (¶ [0085] of Truckai). 
The above combination is silent regarding the pressure being 55 mmHg. 
In a related system for testing an integrity of a uterus, Peliks teaches pressurizing a fluid reservoir between 50 and 70 mmHg (¶¶ [0065], [0066]) in relation to a desired pressure measurement within the uterine cavity. The pressurization pressure would depend up the factors of desired uterine cavity pressures.  As such, the pressurization pressure is a results-effective variable that would have been optimized through routine experimentation based on the desired uterine cavity pressure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the pressurization pressure, using the range suggested by Peliks as a starting point, so as to obtain the desired uterine cavity pressure.  In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressurization pressure of the above combination so that it is 55 mmHg. See MPEP 2144.05 (II) (A).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Truckai in view of Korman, as applied to claim 15 above, and further in view of Peliks
With regards to claim 16, Truckai teaches or suggests that the flow rate threshold of 0.05 slpm (¶ [0080] of Truckai). However, the above combination is silent with regards to whether the flow rate threshold is 5 mL/min and the predetermined time is 15 seconds.  
In the same field of endeavor of integrity testing, Peliks discloses a flow rate threshold of 5 ml/min being used for determining if a uterine cavity is sealed (¶ [0074]) and that a leak is determined if the averaged flow rate falls below a flow rate threshold for a span of 15 seconds (¶ [0022] discloses the use of a flow rate average flow rate; ¶ [0077] discloses a 15 second time window being used). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 0.05 slpm flow rate threshold of Truckai with the 5 mL/min threshold as taught by Peliks. Because both thresholds are capable of being used for determining the occurrence of a perforated uterine cavity, it would have been the simple substitution of known equivalent element for another to obtain predictable results. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sampling interval for determining the flow rate of Truckai with the 15 second time window for determining the average flow rate as taught by Peliks. Because both the use of a particular instance of flow and the use of an average flow can be used for determining the occurrence of a .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Truckai in view of Korman, as applied to claim 14 above, and further in view of Peliks and Toth.
With regards to claim 18, Truckai teaches or suggests that the flow rate threshold of 0.05 slpm (¶ [0080] of Truckai). However, the above combination is silent with regards to whether the flow rate threshold is 5 mL/min and the predetermined time is 15 seconds, and the integrity testing time period is 60 seconds.
In the same field of endeavor of integrity testing, Peliks discloses a flow rate threshold of 5 ml/min being used for determining if a uterine cavity is sealed (¶ [0074]) and that a leak is determined if the averaged flow rate falls below a flow rate threshold for a span of 15 seconds (¶ [0022] discloses the use of a flow rate average flow rate; ¶ [0077] discloses a 15 second time window being used). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 0.05 slpm flow rate threshold of Truckai with the 5 mL/min threshold as taught by Peliks. Because both thresholds are capable of being used for determining the occurrence of a perforated uterine cavity, it would have been the simple substitution of known equivalent element for another to obtain predictable results. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sampling interval for 
In a related integrity testing apparatus, Toth teaches a total time limit for an integrity test is 60 seconds (Col. 11, line 62 to Col. 12, line 20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 30 second integrity test of Truckai with a total time limit of 60 seconds as taught by Toth. It would have been the simple substitution of one known equivalent element for another to obtain predictable results.  

Response to Arguments
	
Claim Rejections under 35 U.S.C. § 112
	There are new grounds of rejections under 35 U.S.C. § 112(b) that were necessitated by the claim amendments filed 03/16/2021. 

	Claim Rejections – 35 U.S.C. § 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791